ASSUMPSIT for work and labor, and money paid. Pleas, first, non-assumpsit; secondly, payment and set-off. Similiter to the first plea, but no answer to the second. Cause submitted to the Court and final judgment for the plaintiff.
On the next day after the tidal and judgment as above stated, the Court permitted the plaintiff to file a replication in denial of the second plea.
The trial of the cause, without any answer to the second plea, was erroneous. Swan v. Rary, 2 Blackf. 291.—Huston v. McPherson, November term, 1847 (1). It was too late after the trial and judgment to file the replication.
The judgment is reversed with costs. Cause remanded, with leave to reply to the second plea.

 See 8 Blackf. 562.